EXHIBIT 23.1.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-77237, 333-62346, 333-113212, and 333-140597 on Forms S-8 of our report dated December 22, 2010 relating to the financial statements of the Rock-Tenn Company 1993 Employee Stock Purchase Plan, appearing in this Annual Report on Form 11-K of Rock-Tenn Company for the year ended September 30, 2011. /s/ Cherry, Bekaert & Holland, L.L.P. Atlanta, Georgia December 21, 2011
